AGREEMENT RELATING TO THE

ACQUISITION OF TECHNICAL DATA







THIS AGREEMENT made this 31st day of March, 2010 by and between Adit Resources
Corp. (“Adit”) and Emilio Acuña Peralta, represented in this act by Conrado
Acuña Aranda (“Acuña”), is made for the purpose of setting forth the terms and
conditions by which Adit will acquire certain Technical Data from Acuña.




The parties agree as follows:




1.

By this Agreement Acuña assigns to Adit all Technical Data in his possession or
control pertaining to the Picacho Prospect.  The Picacho Prospect has a surface
area of approximately 3,236.09 hectares and is located approximately 24
kilometers from the town of Bacoachi, Sonora State, Mexico.




2.

The Technical Data pertaining to the Picacho Prospect includes, but is not
limited to, the following:




·

maps;

·

surveys;

·

geological reports;

·

core samples;

·

assays;

·

geochemical surveys;

·

geophysical surveys




3.

In consideration for the assignment of the Technical Data, Adit agrees to issue
to Acuña 320,000 shares of its common stock and deliver 437,500 shares of the
common stock of Tara Minerals Corp.  Acuña understands that the shares described
above are restricted securities as that term is described in Rule 144 of the
Securities and Exchange Commission (SEC).  Acuña also understands that, at the
present time, there is no public market for Adit’s common stock and a public
market for Adit’s common stock may not develop in the future.




(a) Once the shares of Tara Minerals Corp are eligible to be sold under SEC
rules, no more than 43,750 shares can be sold each month. Shares not sold in any
given month will not be allowed to accumulate in future months.




(b) Once the shares of Adit are eligible to be sold under SEC rules, no more
than 43,750 shares can be sold each month. Shares not sold in any given month
will not be allowed to accumulate in future months.




(c) Tara Minerals will hold an option to purchase the shares of Tara Minerals
back from Emilio Acuña Peralta




4.

Acuña represents and warrants to Adit that:





1







--------------------------------------------------------------------------------




(a)

the Technical Data will be delivered to Adit free and clear of any liens or
encumbrances;

(b)

no other person has any rights to the Technical Data;

(c)

with the exception of the persons listed below, no other person has received any
part of the Technical Data;




NONE




(d)

the persons listed above have agreed in writing to maintain the confidential
nature of the Technical Data which they received;



(e)  



Acuña will not retain any copies (including information stored on electronic
media) of the Technical Data; and



(f)  



Acuña will keep the Technical Data strictly confidential.







5.

Acuña agrees to provide reasonable assistance to Adit in interpreting the
Technical Data.







AGREED TO AND ACCEPTED:

ADIT RESOURCES CORP.










By: /s/ Robert Wheatley

       Robert Wheatley, President and Chief

         Executive Officer
















 /s/ Emilio Acuña Peralta

Emilio Acuña Peralta, represented in this act

By Conrado Acuña Aranda



















Adit – Agree to Acquire Tech Data fr Acuna 3-31-10























2







--------------------------------------------------------------------------------




ANNEX  I










DRILLING PDD07-004

DRILLING PDD07-003

SAMPLE-DRILLHOLE WEIGHTED AVERAGES

MISCELANEOUS INFORMATION

PLANER ING. CORDOVA

EXPLORATION -- ADMINISTRATION QUOTES

 BLAST  NO. 7  &  NO. 3

GEOPHYSICS ZONGE ENGINEERING REPORT

BLAST NO. 9

BLAST NO.8

BLAST NO. 6

BLAST NO. 4

BLAST NO. 1

 

2006 WORK ASSEMENT REPORT

EXPLORATION  SAMPLES CERTIFICATES

DRILLING PDD07-005

DRILLING PDD007-006

DRILLING PDD07-007

DRILLING PDD07-008

DRILLING PDD07-009

DRILLING PDD07-010

DRILLING PDD07-011

DRILLING PDD07-012

DRILLING PDD07-014

ENVIROMENTAL STUDY

EXPLORATION PLAN

LICENSE MAPS & LOCATION INFORMATION

MAPPING PICACHO

RANCH MAP

SAMPLES CHAINS OF CUSTODY

MAPING DOS AMIGOS

TRENCHES-DTR -05

TRENCHES-DTR -04

TRENCHES DTR-03

TRENCHES DTR-02

TRENCHES DTR-01

FIELD NOTES

BLAST  NO. 5

DRILLING PDD07-013





3







--------------------------------------------------------------------------------





DRILLING PDD07-002

SAMPLES QA/QC

BASAITEGUI REPORTS

AGREEMENT LAND USE

BLAST  NO. 12

DRILLHOLE ASSAY REPORT: WEIGHTED AVERAGES

MAP  "EL PICACHO"

MAP  RAMP “DON JULIAN”

MAP S/N SECCION TRANSVERSAL N-S    VISTA E-W

MAP (LIST OF AVERAGE TENSION,MAY 2007)

LATEEGRA MAPING

GEOLOG. MAP  “REY DE ORO PROYECT”





4







--------------------------------------------------------------------------------

March 31, 2010










I, Robert Wheatley, President and CEO of Adit Resources Corp. have received all
technical data specified in the Annex I of the Agreement Related to Acquire
Technical Data, signed and dated on March 31st, 2010.






















/s/ Robert Wheatley

Robert Wheatley, President and CEO

ADIT Resources Corp.








5





